DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
It is noted the term “layer” in the claims have been interpreted to mean “a thickness of some material on or spread over a surface” as defined by Dictionary.com.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 30-32, 40, and 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yazawa et al. (US 2010/0263701) in view of Onvural (US 2006/0048809) in view of Neitzert et al. (WO 2009/150690) in view of Hiller et al. (US 2004/0238022) and in view of Reedy et al. (US 8,420,926).
Regarding claim 28, Yazawa discloses a thermoelectric apparatus (10; see Figure 1) comprising:
a stack of alternating p-type layers (11p) and n-type layers (11n) with each of said p-type layers being coupled to at least one of said n-type layers to provide a plurality of pn junctions (14; see Figure 1); and
an insulating layer (12) at least partially disposed between each of the alternating p-type layers and n-type layers (see Figure 1), the p-type layers and the n-type layers comprises bismuth telluride, bismuth antimony telluride, or the like ([0057]).
Yazawa does not expressly disclose the p-type layers each comprises carbon nanoparticles and the n-type layers each comprises n-doped carbon nanoparticles.
Onvural discloses a thermoelectric device (10; see Figure 1b) comprising a plurality of p-type materials and a plurality of n-type materials (12), wherein the thermoelectric materials can be made from materials selected from carbon nanotubes and bismuth telluride ([0102]).
Neitzert discloses a temperature sensor such as a thermocouple (page 1 lines 13-15) comprising a composite material comprising carbon nanotubes disposed in a polymeric matrix (page 2 line 31- page 3 line 5; see Figure 1).
Yazawa, Onvural, and Neitzert are analogous because the references are directed to thermoelectric devices and their materials.
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the bismuth telluride thermoelectric material of Yazawa with the carbon nanotubes disposed in a polymeric matrix of Neitzert, as taught by Onvural above, as it would have been a simple substitution of carbon nanotubes for bismuth telluride as the thermoelectric material, such that the results of the substitution would have been predictable, where both bismuth telluride and carbon nanotubes are disclosed to be useful materials as the semiconductive material for thermoelectric devices (Onvural [0102]). See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Additionally, the use of the composite material of carbon nanotubes disposed in a polymeric matrix would also allow for complex geometries to be formed by the composite material as well as being low cost by using carbon nanotubes, as taught by Neitzert (page 1 lines 28-31 and page 3 line 13-15). It is noted that the n-type carbon nanoparticles would be n-doped in order to be n-type.

While Yazawa discloses the insulating layer comprises electrically insulating material made of silicon dioxide ([0058]), it does not expressly disclose the insulating layer comprises one or more polymeric materials. 
Hiller discloses a thermoelectric apparatus (see Figure 3) comprising p and n type elements (see 64A, 64B, 62A, 62B in Figure 3; it is disclosed alternating layers of n and p legs are formed on an insulating substrate to form a thermoelectric film; [0049]) and an insulating layer (Kapton film), wherein the insulating layer comprises an electrically insulating material such as silicon dioxide or an electrically insulating polymeric material, wherein the electrically insulating polymeric material is selected from a polyolefin, polyacrylic, polyamide-imides, polyamide, fluoropolymer or mixtures thereof ([0061]).
Modified Yazawa and Hiller are analogous because both references are directed to thermoelectric materials. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the silicon dioxide of modified Yazawa with the electrically insulating polymeric material of Hiller as it would have been a simple substitution of an electrically insulating polymeric material for silicon dioxide as the insulating layer, such that the results of the substitution would have been predictable. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Yazawa further discloses the thermoelectric device (10) can be mounted on an IC part (30) that is to be cooled ([0085]; see Figures 11 and 12) and that other electronic appliances can be used as a heat source ([0125]), but the reference does not expressly disclose the thermoelectric component to be used with a photovoltaic component in a photo-thermal apparatus.
Reedy discloses a photo-thermal apparatus (500; see Figure 1) comprising:
a photovoltaic component (100) and a thermoelectric component (300).
Modified Yazawa and Reedy are analogous because both references are directed to thermoelectric materials used in conjunction with a device that requires cooling. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a known technique to improve similar devices such as combining a thermoelectric device with a photovoltaic device in a photo-thermal apparatus, as taught by Reedy above, such that the combination provides a hybrid device comprising a photovoltaic component and a thermoelectric component that can be used together, where the thermoelectric component can cool and heat the photovoltaic component to increase the photovoltaic performance and the thermoelectric component is optimized to convert heat dissipated by the photovoltaic component into useful electric energy, as disclosed by Reedy (C1/L11-18). It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known technique to improve similar devices would be prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Regarding claims 30 and 31, modified Yazawa discloses all the claim limitations as set forth above.
Neitzert further discloses carbon nanoparticles of the p-type layer and the n-type layer comprise single-walled carbon nanotubes, multi-walled carbon nanotubes, fullerenes or mixtures thereof (page 5 line 28 - page 6 line 4). 
Regarding claim 32, modified Yazawa discloses all the claim limitations as set forth above, and further discloses the carbon nanoparticles of the p-type layer are disposed in a polymeric matrix and the n-doped carbon nanoparticles of the n-type layer are disposed in a polymeric matrix (as set forth in claim 28).
Regarding claim 40, modified Yazawa discloses all the claim limitations as set forth above, and further discloses said p-type layers are coupled to said n-type layers by direct contact to provide said plurality of pn junctions (see Figure 1).

Regarding claim 42, modified Yazawa discloses all the claim limitations as set forth above, and further discloses said insulating layer is in contact with one of said p-type layers on one surface of said insulating layer and in contact with one of said n-type layers on an opposite surface of said insulating layer (see Figure 1).
Regarding claim 43, modified Yazawa discloses all the claim limitations as set forth above, and further discloses said pn junctions are positioned alternately on opposite sides of the apparatus (see Figure 1).
Regarding claim 44, modified Yazawa discloses all the claim limitations as set forth above, and further discloses contact electrodes (18) at opposite ends of said stack of alternating p-type layers and n-type layers (see Figure 1). It is noted that Reedy further discloses that when the photovoltaic device is used as a heat source for the thermoelectric device, the thermoelectric device generates electricity, which is outputted to an external load in combination with the output of the photovoltaic device (C6/L23-38)
Claims 33-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yazawa et al. (US 2010/0263701) in view of Onvural (US 2006/0048809) in view of Neitzert et al. (WO 2009/150690) in view of Hiller et al. (US 2004/0238022) in view of Reedy et al. (US 8,420,926) and in view of Goldschmidt et al. (US 2010/0307584).
Regarding claim 33, modified Yazawa discloses all the claim limitations as set forth above.
Reedy further discloses the photovoltaic component comprises a radiation transmissive first electrode (130; electrical contact 130 must be radiation transmissive for the photovoltaic layer to function as a photovoltaic cell) and a second electrode (160) and at least one photosensitive layer (n-type silicon layer 140 and p-type silicon layer 150) disposed between the radiation transmissive first electrode and the radiation transmissive second electrode (see Figure 1), but the reference does not expressly disclose a radiation transmissive second electrode.
Goldschmidt discloses a photovoltaic device (see Figure 1) comprising an upconverter layer (upconverters 3a, 3b, 3c) deposited below the photovoltaic layer (see Figure 1), so that light not absorbed by the photovoltaic layer in a different wavelength range can be converted into a wavelength range more suitable for the photovoltaic layer and reabsorbed, which increases the conversion efficiency of the photovoltaic device ([0013]), such that the second electrode must be radiation transmissive in order for the photovoltaic layer to reabsorb the re emitted light.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected a radiation transmissive second electrode for the photovoltaic component of modified Yazawa, as taught by Goldschmidt, so that the conversion efficiency can be increased and improved through the use of an upconverter layer below the photovoltaic component, as set forth above.
Regarding claim 34, modified Yazawa discloses all the claim limitations as set forth above. Reedy further discloses the at least one photosensitive layer comprises a photosensitive organic material, a photosensitive inorganic material or combinations thereof (silicon is an inorganic material, as set forth above).
Regarding claim 35, modified Yazawa discloses all the claim limitations as set forth above, but the reference does not expressly disclose a Stokes shift layer disposed between the photovoltaic component and the thermoelectric component, the Stokes shift layer comprises one or more Stokes shift chemical species.
Goldschmidt discloses a photovoltaic device (see Figure 1) comprising a Stokes shift layer (luminescent element 2 and upconverters 3a, 3b, 3c) deposited below the photovoltaic layer (see Figure 1), the Stokes shift layer comprises one or more Stokes shift chemical species ([0029]-[0031]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a known technique to improve similar devices such as incorporating a Stokes shift layer between the photovoltaic component and the thermoelectric component of modified Yazawa, as taught by Goldschmidt above to incorporate a Stokes shift layer below a photovoltaic component, to increase the conversion efficiency of the photovoltaic component by converting portions of the light spectrum not absorbed by the photovoltaic component into wavelengths more suitable for the photovoltaic component, as taught by Goldschmidt ([0013]).
It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known technique to improve similar devices would be prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Regarding claim 36, modified Yazawa discloses all the claim limitations as set forth above.
Goldschmidt further discloses the one or more Stokes shift chemical species are operable to absorb electromagnetic radiation passing through the photovoltaic component (as set forth above).
Regarding claim 37, modified Yazawa discloses all the claim limitations as set forth above.
Goldschmidt further discloses the one or more Stokes shift chemical species comprises a dye ([0031]).
Regarding claim 38, modified Yazawa discloses all the claim limitations as set forth above.
Goldschmidt further discloses the one or more Stokes shift chemical species comprises a phosphor ([0030]).
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yazawa et al. (US 2010/0263701) in view of Onvural (US 2006/0048809) in view of Neitzert et al. (WO 2009/150690) in view of Hiller et al. (US 2004/0238022) in view of Reedy et al. (US 8,420,926) and in view of Yamashita et al. (EP 0969526).
Regarding claim 41, modified Yazawa discloses all the claim limitations as set forth above, and further discloses the p-type layers and the n-type layers are coupled by a conductive film to provide said plurality of pn junctions ([0070] and [0081]), but the reference does not expressly disclose the p-type layers and the n-type layers are coupled by metal contacts to provide said plurality of pn junctions.
	Yamashita discloses a direct junction thermoelectric device (1), wherein the pn junction (5) comprises a junction material made of metal or alloy as the joining material, such that it affects the thermo-electromotive force and efficiency of the device ([0019] and [0042]).
	Modifed Yazawa and Yamashita are analogous because both are directed to direct junction thermoelectric devices. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a known technique to improve similar devices such as using a junction material made of metal in the device of modified Yazawa, as taught by Yamashita above, so that high efficiency of the thermoelectric device can be provided. It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known technique to improve similar devices would be prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Response to Arguments
Applicant's arguments filed 4/13/22 have been fully considered but they are not persuasive. 
Applicant argues that Yazawa’s thermoelectric device is not a generator but for using electrical power to cool (or heat) using applied current, such that while Yazawa’s apparatus can, in principal, be used to generate electrical power from a temperature gradient, it is optimized for the opposite process. 
However, as applicant has not pointed out why Yazawa’s device is optimized for Peltier operation and not Seebeck operation and nothing in Yazawa suggests it cannot be operated in the opposite process of generating electrical power from a temperature gradient, applicant’s argument is merely directed to the intended use of the thermoelectric device of Yazawa and was not found to be persuasive. It is noted that it is well known in the art at the time of the invention that thermoelectric devices can be operated in both ways, such as disclosed by Reedy. It is also noted that applicant further states that “one of ordinary skill in the art would may reasonably have been motivated combine the teachings of Yazawa and Reedy” on page 6 of Remarks, such that it appears applicant agrees with the combination of Yazawa and Reedy.
Applicant further argues that Yazawa’s apparatus does not comprise a stack of alternating p-type and n-type layers as recited in the claim and only recites rows of thermoelectric elements. However, it is noted that this argument has already been presented in an appeal brief in related application 13/880,268, which was not found to be a persuasive argument. 
Applicant’s further arguments with respect to claim(s) 28, 30-38, and 40-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28, 30-34, 38, 40, 42, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 40, 43, 45, 59, and 69 of U.S. Patent No. 10,868,077 in view of Reedy. 
Claims 39, 40, 43, 45, 59, and 69 of U.S. Patent No. 10,868,077 recite all of the limitations as recited in claims 28, 30-34, 38, 40, 42, and 43 of the instant application, but they do not expressly disclose a photo-thermal apparatus comprising a photovoltaic component and the thermoelectric component. 
Reedy discloses a photo-thermal apparatus (500; see Figure 1) comprising:
a photovoltaic component (100) and a thermoelectric component (300).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a known technique to improve similar devices such as combining the thermoelectric device of claims 39, 40, 43, 45, 59, and 69 of U.S. Patent No. 10,868,077 with a photovoltaic device in a photo-thermal apparatus, as taught by Reedy above, such that the combination provides a hybrid device comprising a photovoltaic component and a thermoelectric component that can be used together, where the thermoelectric component can cool and heat the photovoltaic component to increase the photovoltaic performance and the thermoelectric component is optimized to convert heat dissipated by the photovoltaic component into useful electric energy, as disclosed by Reedy (C1/L11-18). It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known technique to improve similar devices would be prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
Therefore, claims 28, 30-34, 38, 40, 42, and 43 of the instant application are directed to an invention not patentably distinct from claims 39, 40, 43, 45, 59, and 69 of U.S. Patent No. 10,868,077, as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721